



Exhibit 10.2
SECOND AMENDMENT TO ADVISORY AGREEMENT OF
PHILLIPS EDISON GROCERY CENTER REIT II, INC.


This Second Amendment (this “Second Amendment”) is made effective as of August
2, 2016, to the Advisory Agreement, dated December 3, 2015 (as amended, the
“Advisory Agreement”), by and among Phillips Edison Grocery Center REIT II,
Inc., a Maryland corporation (the “Company”), Phillips Edison Grocery Center
Operating Partnership II, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Phillips Edison NTR II LLC, a Delaware limited liability
company (the “Advisor”). Capitalized terms used but not defined herein will have
the meanings ascribed to such terms in the Advisory Agreement.
WHEREAS, the Company, the Operating Partnership and the Advisor previously
entered into the Advisory Agreement on December 3, 2015;
WHEREAS, the Advisory Agreement was amended on March 22, 2016; and
WHEREAS, pursuant to Section 26 of the Advisory Agreement, the Company, the
Operating Partnership and the Advisor desire to further amend the Advisory
Agreement in order to modify the terms thereof;
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Advisory Agreement is hereby amended as follows:
1.
Amendments to Section 11. Sections 11(g)(iv) and 11(i) of the Advisory Agreement
are deleted in their entirety and are of no further force and effect.



2.
Limited Effect; No Modifications. This Second Amendment is effective as of the
date first set forth above. The amendments set forth above shall be limited
precisely as written and relate solely to the provisions of the Advisory
Agreement in the manner and to the extent described above. Except as expressly
set forth herein, nothing contained in this Second Amendment will be deemed or
construed to amend, supplement or modify the Advisory Agreement or otherwise
affect the rights and obligations of any party thereto, all of which remain in
full force and effect.



[Remainder of page intentionally left blank.]    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date and year first above written.
 
 
Phillips Edison Grocery Center REIT II, Inc.




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:President


 
 
Phillips Edison Grocery Center Operating Partnership II, L.P.


By: PE Grocery Center OP GP II LLC, its general partner


By:Phillips Edison Grocery Center REIT II, Inc.,
its sole member




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:President


 
 
Phillips Edison NTR II LLC




By: /s/ R. Mark Addy
Name:R. Mark Addy
Title:President




